Citation Nr: 1031709	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a fractured bilateral mandibular condyle.

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for residuals of a shrapnel 
wound to the left hand. 

4.  Entitlement to service connection for residuals of a shrapnel 
wound to the right eye. 

5.  Entitlement to service connection for a gastrointestinal 
disability, to include esophagitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In May 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for a 
gastrointestinal disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to July 7, 2008, the Veteran's residuals 
of a fractured bilateral mandibular condyle manifested pain and 
interincisal range of motion of 40 millimeters (mm) with no 
impairment or loss of function.

2.  For the period beginning July 7, 2008, the Veteran's 
residuals of a fractured bilateral mandibular condyle manifested 
pain, occasional popping, and interincisal range of motion of 25 
millimeters (mm) with no additional loss of function.

3.  The Veteran does not have sinusitis. 

4.  The Veteran does not have any residual disability from a 
shrapnel wound to the left hand. 

5.  The Veteran does not have any residual disability from a 
shrapnel wound to the right eye. 


CONCLUSIONS OF LAW

1.  For the period prior to July 7, 2008, the criteria for an 
initial rating in excess of 10 percent for residuals of a 
fractured bilateral mandibular condyle have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.150, Diagnostic Code 9905 (2009).

2.  For the period beginning July 7, 2008, the criteria for an 
increased rating of 20 percent, but not higher, for residuals of 
a fractured bilateral mandibular condyle have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.150, 
Diagnostic Code 9905.

3.   Sinusitis was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

4.  Chronic residuals of a shrapnel wound to the left hand were 
not incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

5.  Chronic residuals of a shrapnel wound to the right eye were 
not incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for residuals of a fractured bilateral 
mandibular condyle was granted in the March 2007 rating decision 
on appeal.  An initial 10 percent evaluation was assigned, 
effective July 26, 2006.  The Veteran contends that an increased 
rating is warranted as he currently experiences pain, popping of 
the jaw, and difficulty eating and speaking. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited 
to that reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

The Veteran's disability is currently rated under Diagnostic Code 
9905 pertaining to limited temporomandicular joint (TMJ) 
articulation motion.  Under this diagnostic code, a 10 percent 
rating is warranted for interincisal range of motion between 31 
to 41-mm.  A 20 percent rating is warranted for 21 to 30-mm of 
motion, and a 30 percent rating is warranted for 11 to 20-mm of 
motion.  In regard to lateral motion, a 10 percent rating is for 
application where the range of lateral excursion is 0 to 4-mm.  
Ratings for interincisal and lateral range of motion cannot be 
combined.  38 C.F.R. § 4.150.

For the period prior to July 7, 2008, the Veteran's residuals of 
a fractured bilateral mandibular condyle most nearly approximated 
the currently assigned 10 percent rating.  Upon VA examination in 
January 2007, he complained of bilateral TMJ popping and pain, 
but denied any loss of motion.  The interincisal range of motion 
was measured to 40 mm, and the examiner found that there was no 
impairment due to loss of motion or masticatory function.  
Interincisal range of motion of 40 mm is contemplated by the 
currently assigned 10 percent evaluation, and as no functional 
loss was identified, an increased rating is not warranted under 
Diagnostic Code 9905 for the period prior to July 7, 2008.

The Board finds that an increased 20 percent rating is warranted 
under Diagnostic Code 9905 for the period beginning July 7, 2008.  
During an evaluation at the Dallas VA Medical Center (VAMC) in 
July 2008, the Veteran's maximal incisal opening (MIO) was 
limited to 25 mm, and the Veteran reported the onset of popping 
in addition to pain.  Similarly findings were made in October 
2008, when MIO was again measured to 25 mm with lateral excursion 
to 5 mm.  Interincisal range of motion limited to 25 mm warrants 
a 20 percent rating under Diagnostic Code 9905.  The Board notes 
that a rating in excess of 20 percent is not appropriate under 
this diagnostic code; there has been no objective functional 
impairment associated with the Veteran's disability, and he has 
not manifested interincisal motion limited from 11 to 20-mm at 
any time during the claims period.  Furthermore, during his most 
VAMC examination in April 2009, he reported experiencing no 
change in his function and having no current complaints related 
to his TMJ disability.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating other than that discussed 
above, but has found none.  The evidence does not establish that 
the Veteran has manifested loss of bilateral ramus, or loss of 
the bilateral condyloid process.  In addition, there is no 
evidence of loss or malunion of the mandible.  Hence, increased 
ratings are not warranted under Diagnostic Codes 9901-9909.  The 
Board has also considered the doctrine of reasonable doubt but 
has determined that it is not applicable to any period of the 
claim because the preponderance of the evidence is against the 
claim for an additional increased rating.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.
 
Service Connection Claims

The Veteran contends that service connection is warranted for 
sinusitis and residuals of shrapnel wounds to the left hand and 
right eye.  During the May 2010 hearing, he testified that he 
incurred sinusitis following an in-service motor vehicle accident 
in August 1968 and that he had a retained metal fragments in his 
left hand and right eye from a mortar round that exploded during 
his service in the Republic of Vietnam. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service treatment records are negative for complaints or 
treatment pertaining to the Veteran's sinuses or evidence of 
shrapnel wounds to the left hand and right eye.  The Veteran was 
involved in a car accident in August 1968, but was only treated 
for a chest wall contusion, a lip laceration, and fractured 
teeth.  In January 1970, the Veteran was treated for a small 
laceration of the left thumb; no sutures were required and there 
is no mention of any shrapnel wounds or other left hand 
conditions at any time during service.  

With respect to the right eye, the Veteran was examined in 
December 1969 at an optometry clinic with complaints of 
difficulty reading.  The only diagnosis was convergence 
insufficiency.  He did not report injuring his eye following a 
mortar explosion, and there are no other findings related to the 
Veteran's eyes or sight in the service records.  During the 
October 1971 separation examination, the Veteran's sinuses, upper 
extremities, and eyes and vision were normal, and he did not 
report a history of injury to the sinuses or incurring any 
residuals from shrapnel.  Although the Veteran did report a 
history of eye trouble, the examining physician noted that these 
complaints were previously diagnosed as convergence 
insufficiency. 

The post-service medical evidence of record is also negative for 
findings or treatment of sinusitis or shrapnel in the left hand 
and eye.  The Veteran was noted to have fractured his nose in 
June 2007 after falling off a bike, but he has never complained 
of symptoms associated with sinusitis to his VA physicians.  In 
addition, treatment records from the Dallas VAMC show that the 
Veteran was diagnosed with neuropathy of the left hand (incurred 
as a reaction to a medication) following complaints of pain in 
his hands, arms, and legs.  The Veteran has also undergone 
treatment for carpal tunnel syndrome at the VAMC.  At no time has 
he reported a history of shrapnel wound to his left hand, and 
there are no objective findings of a retained metal fragment in 
the hand or right eye.  

Furthermore, with respect to the claimed right eye disability, a 
January 2007 VA examiner determined that there was no evidence of 
injury to either eye stemming from the Veteran's Vietnam service.  
An X-ray performed during the VA examination showed only a 
pellet-like foreign body in the left orbital rim, and there was 
no evidence of a metallic foreign body in either eye.  VAMC 
records also contain diagnoses of eye conditions such as 
refractive error and presbyopia, but neither the Veteran's 
treating physicians nor the January 2007 VA examiner have 
provided competent medical evidence of a residual right eye 
disability resulting from a shrapnel injury such as that 
described by the Veteran. 

Lay statements, such as those made by the Veteran at his May 2010 
hearing, are considered to be competent evidence when describing 
the features or symptoms of an injury or illness.  Falzone v. 
Brown, Vet. App. 398 (1995).   However, once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

In this case, the Board finds that the Veteran's reported history 
is not credible.  While he testified that he incurred the claimed 
disabilities during a mortar explosion, service records do not 
document that the Veteran was in a mortar explosion or that he 
sustained shrapnel injuries to either his left hand or right eye.  
In addition, the Veteran denied a history of sinusitis on his 
October 1971 separation medical history form and did not report 
incurring any injuries in a mortar explosion.  While the Veteran 
did ask for a referral to the VA eye clinic in November 2006 
based on a history of right eye shrapnel, this request was made 
after his claim for compensation was received by VA and decades 
after his separation from active duty.  He has also never 
complained of symptoms related to sinusitis or a left hand 
shrapnel wound while receiving post-service medical care.  The 
Board finds that the Veteran's statements and history provided in 
connection with contemporaneous medical treatment, such as during 
service, are more credible than statements made for compensation 
purposes more than 30 years after his separation from active 
duty.  

In sum, the evidence is against a finding of any current 
disability due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The Veteran's appeal for an increased rating arises from 
disagreement with the initial evaluation following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the service connection claims addressed in this 
decision, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a September 2006 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in the September 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment.  
The Veteran has not reported undergoing any private treatment of 
his claimed disabilities.  Additionally, the Veteran was provided 
proper VA examinations in response to his claims for an increased 
rating and service connection for a right eye disability.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded VA 
examinations or medical opinions in response to his claims for 
service connection for sinusitis and a left hand disability, but 
has determined that no such examinations or opinions are 
required.  The medical evidence of record is sufficient to decide 
the claims and there is no reasonable possibility that such 
examinations would result in evidence to substantiate the claims.  
The claims for entitlement to service connection for sinusitis 
and residuals of shrapnel wound to the left hand have been denied 
as the record does not establish the presence of a current 
disability.  As noted above, the Veteran's service and post-
service medical records are negative for complaints or treatment 
pertaining to the claimed disabilities, and the Veteran's 
complaints regarding his left hand have been associated with 
nonservice-connected neuropathy.  As the record does not contain 
competent evidence that the Veteran has a current disability or 
signs and symptoms of a current disability, a VA examination is 
not required by the duty to assist with respect to the claims for 
entitlement to service connection for sinusitis and residuals of 
a shrapnel wound to the left hand.  See 38 U.S.C.A. § 5103A(d).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Residuals of a fractured bilateral mandibular condyle warrant a 
10 percent initial rating for the period prior to July 7, 2008, 
and a 20 percent rating thereafter; to this extent, the claim is 
granted.

Entitlement to service connection for sinusitis is denied. 

Entitlement to service connection for residuals of a shrapnel 
wound to the left hand is denied. 

Entitlement to service connection for residuals of a shrapnel 
wound to the right eye is denied. 


REMAND

VA is obliged to provide an examination when the record (1) 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; (2) 
indicates that the disability or signs and symptoms of disability 
may be associated with active service; and (3) does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The type of evidence that indicates that a 
current disability "may be associated" with military service 
include, but is not limited to, credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran was provided a VA examination in connection with his 
claimed gastrointestinal condition in January 2007.  The examiner 
diagnosed a history of peptic ulcer disease and current symptoms 
of gastroesophageal reflux disease (GERD), but did not provide a 
medical opinion addressing the etiology of these disabilities.  
The Veteran has reported a continuity of symptoms with respect to 
a gastrointestinal condition and service records include a period 
of hospitalization for gastroenteritis.  The record therefore 
indicates that the Veteran's current disability may be associated 
with active service, and a proper VA examination is required by 
the duty to assist.  The January 2007 VA examination is 
inadequate as it does not include a medical opinion addressing 
the possibility of a nexus between the Veteran's claimed 
condition and service.  When VA undertakes to provide the Veteran 
with a VA examination, the Board must ensure that such an 
examination is adequate.  See Barr v. Nicholson, 21 Vet. App. at 
312.  Therefore, upon remand, the Veteran should be provided an 
additional gastrointestinal examination, to include a medical 
opinion and full supporting rationale.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current gastrointestinal 
condition.  

The claims folder must be made available to 
and be reviewed by the examiner.  The 
examination report should reflect that the 
claims folder was reviewed.

After examining the Veteran and reviewing 
the claims folder, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that any current 
diagnosed gastrointestinal condition is 
related to any incident of the Veteran's 
active duty service, including his June 1970 
hospitalization for gastroenteritis.  The 
examiner should provide a full rationale for 
the stated opinion.

2.  The claim should then be readjudicated.  
If the claim remains denied, the AOJ should 
issue a SSOC to the Veteran and his 
representative before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


